Citation Nr: 1105900	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for multilevel herniated 
discs and degenerative disc disease of the thoracolumbar spine, 
status post two lumbar diskectomies (back disability).

2.  Entitlement to service connection for a neck disability as 
secondary to a back disability.

3.  Entitlement to service connection for incontinence as 
secondary to a back disability.

4.  Entitlement to service connection for carpal tunnel of the 
right (dominant) wrist.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 1985, 
from February 1986 to September 1988, and from August 1991 to 
January 1992.  The Veteran also has service in the Wisconsin Army 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.



REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

Back Disability, Neck Disability, Incontinence, and Right Wrist 
Carpel Tunnel

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  The term "active duty" includes full-time 
duty in the Armed Forces, other than active duty for training 
(ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means 
the United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including the reserve components thereof.  38 U.S.C.A. § 
101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty or period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) 
and (24); 38 C.F.R. § 3.6(a) and (d)(2010).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard (ARNG) or Air 
National Guard (ANG), ACDUTRA means full- time duty under section 
316, 502, 503, 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 
504, or 505, or the prior corresponding provisions of law.  38 
C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or 
required by competent authority, assumes an obligation to perform 
ACDUTRA or INACDUTRA for training; and (2) who is disabled or 
dies from an injury or covered disease incurred while proceeding 
directly to or returning directly from such ACDUTRA or INACDUTRA 
shall be deemed to have been on ACDUTRA or INACDUTRA, as the case 
may be.  38 C.F.R. § 3.6(e).

In summary, presumptive periods generally do not apply to periods 
of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

Simply stated, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must establish 
that he was disabled from an injury (but not disease) incurred or 
aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In this regard, throughout the appeal, including during a 
personal hearing before the undersigned, the Veteran has 
maintained that he injured his back while flying in a helicopter 
during a weekend drill in the Army National Guard.  The Veteran 
testified that the injury occurred on April 1 or 2, 1996.  
Hearing transcript at 16.  Indeed, the Veteran submitted two 
buddy statements from fellow servicemen who witnessed the 
Veteran's injury on that weekend drill.

As noted, this injury is purported to have been incurred when the 
Veteran served in the Army National Guard.  Records are 
incomplete, however, as to the exact dates that the Veteran was 
on ACDUTRA or INACDUTRA during that period.  Indeed, the record 
is also silent to whether the Veteran had any recognized Federal 
Service.  

The exact dates that the Veteran was on ACDUTRA or INACDUTRA are 
significant as they would indicate the range of VA benefits for 
which the Veteran would be eligible during his period in the Army 
National Guard and also determine if any injury occurred during 
those ACDUTRA or INACDUTRA dates.

During the October 2010 hearing, the undersigned held the record 
open for 60 days to allow the Veteran time to obtain such 
information.  However, the Veteran failed to provide his duty 
status for April 1 and 2, 1996.

While the Board notes that the record contains the Veteran's 
service treatment reports, as well as personnel records, the 
Board also notes that there is limited documentation of record 
indicating the Veteran's specific periods of service.  It is 
acknowledged that service points documents indicate the days that 
the Veteran was on ACDUTRA and INACDUTRA, generally, however, it 
does not indicate the exact dates of when the Veteran was on 
ACDUTRA and INACDUTRA, which is very important for this case.

The dates and character of his service, especially insofar as 
whether he was on active duty, ACDUTRA, INACDUTRA, or in service 
of the State's Governor is therefore necessary to adjudicate his 
claim.

The next step would be to determine if the Veteran had an injury 
at this time and whether it is at least a likely as not that his 
current disabilities are related to this injury.  

Further, because the claims for service connection for a neck 
disability and incontinence are claimed as secondary to a back 
disability, the Board finds that the claims for service 
connection for a neck disability and incontinence as secondary to 
a back disability are inextricably intertwined with the claim for 
service connection for a back disability.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Any Board action on the 
service connection claims for a neck disability and incontinence 
as secondary to a back disability, at this juncture, would be 
premature.  Hence, a remand of these matters for this reason is 
warranted, as well.

Similarly, the Veteran has contended that his right wrist carpal 
tunnel is related to his years in active service and in the Army 
National Guard performing data entry.  Indeed, a service 
treatment report from January 2004 indicated that the Veteran 
complained of numbness and tingling in his hands upon waking.  In 
May 2006, the Veteran underwent a carpel tunnel release of his 
right hand and wrist.  A follow-up treatment report indicated 
that post surgery, the Veteran had residual parasthesias of the 
medial right palm.

As discussed above, the exact dates exact dates that the Veteran 
was on ACDUTRA or INACDUTRA are significant as they would 
indicate the range of VA benefits for which the Veteran would be 
eligible during his period in the Army National Guard and also 
determine if any injury occurred during those ACDUTRA or 
INACDUTRA dates, particularly in January 2004.

VA is required to assist the appellant in developing his claim.  
38 U.S.C.A.  § 5103A(b)(1).  And, insofar as records from a 
Federal department agency, or other appropriate entity, may aid 
in the development of the Veteran's claim, VA must attempt to 
obtain these records until it is reasonably certain they do not 
exist or that any further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and 
(e)(1).

Bilateral Hearing Loss and Tinnitus

The Veteran is also seeking entitlement to service connection 
bilateral hearing loss and tinnitus.  He has submitted private 
medical records of treatment of his bilateral hearing loss and 
tinnitus.  At this juncture the Board notes that of record are 
the September 2007 results of audiological testing from the Dean 
Health System.  These results are in graphical rather than 
numerical format and the Board is not permitted to interpret 
audiological test results in graphical format.  Kelly v. Brown, 7 
Vet. App. 471 (1995).  Regardless, this audiological medical 
record serves to indicate that the Veteran may have current 
hearing loss and tinnitus problems as he was diagnosed with 
moderately severe to severe hearing loss in the left ear.

The Veteran has testified that he was exposed to acoustic trauma 
in service, specifically from diesel trucks, helicopters, 
bazookas, and shooting other weapons, and has argued that this 
in-service noise exposure caused his current tinnitus and hearing 
problems.

A service treatment record from September 1974 reveals left ear 
auditory acuity of 25 decibels at 500 Hertz.  A treatment report 
from July 1994 indicated left ear auditory acuity of 25 decibels 
at 4000 Hertz.  In this regard, it is noted that the threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Thus, some clinical hearing loss was 
indicated in service.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, as there is evidence of a current disability and an injury 
in service, as well as at least a speculative relationship 
between the two, the Board finds that the Veteran should be 
afforded a VA examination of his hearing loss and tinnitus.  The 
examiner is asked to render an opinion as to whether it is at 
least as likely as not (fifty percent or greater) that the 
Veteran's hearing loss and tinnitus, if any, had onset in service 
or were caused or aggravated by the Veteran's active military 
service.

Accordingly, the case is REMANDED for the following action:

1.	Contact the appropriate government entity, 
including the National Personnel Records 
Center (NPRC), as well as any other 
appropriate State or Federal agency, and 
obtain documented verification of any and 
all periods when the Veteran was on 
ACDUTRA and INACDUTRA in the Wisconsin 
Army National Guard.  Particularly, the 
duty statuses for April 1-2, 1996 and 
January 2004 are of significance.  In 
addition, the RO/AMC should determine 
whether the Veteran had any recognized 
Federal Service, evidenced by a copy of 
the military orders, presidential 
proclamation, or executive order that 
clearly demonstrates the federal nature of 
the service.

If no such records can be found, or if 
they have been destroyed, ask for specific 
documented confirmation of that fact 
and/or a negative response should be 
associated with the claims file.

If it is reasonably certain these records 
do not exist or that any further efforts 
to obtain them would be futile, provide 
the Veteran an explanation of how service 
records are maintained, why the search 
that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.

2.	The Veteran should provide the Board with 
all private medical records from April 
1996 that it does not have at this time, 
including any treatment records for the 
back or neck.  

3.	The RO should also schedule the Veteran 
for a VA audiological examination.  The 
Veteran's claim folder and a copy of this 
Remand should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

The examiner should note any functional 
impairment caused by the Veteran's hearing 
loss and tinnitus disabilities, including 
a full description of the effects of his 
disabilities upon his ordinary activities, 
if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater 
probability) that the Veteran's hearing 
loss and tinnitus, if any, had onset in 
service, or were caused or aggravated by 
the Veteran's active military service.  In 
so doing, the examiner should specifically 
address the change in audiometric data 
throughout the Veteran's service, as noted 
above.

All opinions should be accompanied by a 
clear rationale.  If the examiner cannot 
answer without resorting to speculation, 
he should explain why it would be 
speculative to respond.

4.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


